DETAILED ACTION
            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, step b, the claim revers to a probe capable of binding “selected RNA inside said platelets,” but in step d, the claim recites “visualizing and analysing the RNA of interest” and it is not clear that the “selected RNA” is the same as “the RNA of interest.”  The claim language is inconsistent and render the claim confusing. 
 	Claim 7 is indefinite as being incomplete by its dependence on cancelled claim 2.  See MPEP 608.01(n).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Calverley in view of Paillasson and Gisselle.
 	Calverley et al. teaches that there is significant downregulation of platelet gene expression in metastatic lung cancer compared to negative controls.  The reference teaches decreased expression of 197 genes.  Furthermore, 608 mRNA splicing events were identified between the metastasis and negative control groups, with 33 highly variable genes with between 3 and 13 splicing events each (Abstract and Table 1).  The method includes isolating platelets from human donors (p.  227).  Thus Calverley et al. teaches that mRNA targets are expressed in subsets of human platelets.  
	Calverley et al. does not teach a method which includes transfecting platelets by incubating the platelets with a lipofection reagent and a probe tagged with a fluorophore detectable by cytofluorimetry or microscopy. 
	Paillasson et al. teaches methods that include introducing fluorescein or rhodamine labeled probes into living cells for hybridization to specific target RNA sequences (p. 227).  Fluorescein and rhodamine are fluorophores detectable by cytofluorimetry or microscopy.  The method includes steps of providing the cells of interest, incubating the cells for 10 minutes to allow for labeled probe uptake, and then fixing with a fixative and visualizing and analyzing the RNA of interest (p. 227).  Paillasson et al. teach that their results demonstrate the feasibility of specific hybridization of labeled nucleic acid probes under living conditions.  The reference teaches that in situ hybridization in living cells makes it possible to monitor real time gene expression under various experimental conditions , and that some genes could act as a basis for further studies in platelet biology associated with cancer (p. 232).   
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified the study taught by Calverley et al. so as to have additionally studied gene expression in living platelets as it relates to initiation of metastasis of lung cancer.  One would have been motivated by the teachings of Calverley et al. that gene expression in platelets significantly differs between patients having metastatic lung cancer and controls, and particularly the teaching that the significance and potential applications of these findings await further determination in a larger study (p. 231).  One would have been further motivated by the teachings of Paillasson et al. because Paillasson et al. teaches that live cell hybridization could allow real time monitoring of gene expression under various experimental conditions and allow the study of dynamic processes in the cells (p. 226, 232).  
	Calverley et al. in view of Paillasson et al. do not teach a method which includes incubating platelets as required by step(b); neither reference gives guidance as to the entry of oligonucleotides into live platelets, in particular. 
Gresele et al. teaches transfection of human platelets with a labeled oligonucleotide, albeit for a different purpose.  Gresele et al. exemplifies transfection of  platelets by incubating a fluorescently labeled nucleic acid with human platelets for a variety of incubation times, and the reference teaches that after one hour of incubation almost optimal efficacy of transfection is achieved (about 97% of efficacy ¶136).  In the method taught by Gresele et al. the platelets were incubated in a transfection medium containing Ribojuice in RPMI 1640 (¶67).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Calverley et al. in view of Paillasson et al. by employing the transfection step taught by Gresele et al. to allow probe entry into human platelets for studying RNA changes related to metastasis of lung cancer.  One would have been motivated to use the technique taught by Gresele et al. because the reference exemplifies a successful technique for accomplishing the entry of labeled oligonucleotides into platelets, which would be necessary for practicing the methods of Calverley et al. in view of Paillasson et al.   It would have been obvious to use the technique taught by Gresele et al. for probe entry into platelets because this was a particular known technique that was recognized as part of the ordinary capabilities of one skilled in the art.  This would have accomplished the predictable result of incubating the platelets taught by Calverley et al. in a way that would be sufficient to allow for probe entry for analysis of gene expression in live platelets.  
Furthermore, with regard to the newly added limitation in claim 1, that the human platelets, upon transfection with said tagged probe do not exhibit morphological alterations, this appears to be a necessary outcome of practicing the method taught by the combined references.  That is, there is nothing in the method of transfection taught by Gresele et al. that suggests that the transformed cells will exhibit morphological alterations.  
 	Regarding claim 5 pertaining to the resuspension of approximately 500,00 platelets in 100 uL.  The combined references do not teach adding this concentration of cells.  However, the specification does not show any criticality for this concentration or number of cells for the experiment, and this is an optimizable variable.  Gresele et al. do teach that a range of concentrations of platelets were obtained (¶66).  Therefore, it would have been prima facie obvious to have modified the number of cells and concentration added to the transfection medium in order to determine a workable range and optimize the lipofection of labeled oligonucleotide into live platelets.    
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calverley et al. in view of Paillasson et al. and Gresele et al. as applied to claims 1 and 3-5 above, and further in view of ThermoFisher (Lipofectamine Stem Transfection Reagent user guide).
The combined teachings of Calverley et al., Paillasson et al., and Gresele et al.  are discussed above and incorporated fully here.  These do not teach the particular conditions set forth in claim 6.  
With regard to claim 6 pertaining to the addition of diluted lipofection reagent to the transfection reaction, Gresele et al. teaches the incubation of platelets with a labeled oligonucleotide in culture medium supplemented with lipofection reagent at room temperature (see ¶68-69).  ThermoFisher discloses a 1:1 diluted DNA to diluted Lipofectamine ratio, the Lipofectamine 2000 incubation time is 10 minutes at room temperature (see page 2 middle of page).  It would have been obvious at the time of this filing to one of ordinary skill in the art to dilute the lipofection reagent taught in the combined teachings of Calverley et al., Paillasson et al. and Gresele et al. in the manner described in the ThermoFisher protocol.  One would have been motivated to do this because it limits the exposure of the platelets to the harmful effects of the lipofection reagent during a transfection protocol, minimizing any potential effects on cellular functions being studied.  Furthermore, optimizing culture concentrations like the starting concentration, incubation time and temperature would be a routine optimization to one of ordinary skill in the art (MPEP 2144.05).  The artisan would have been motivated to modify the conditions in order to maximize the amount of RNA to be visualized and quantified.  There is a reasonable expectation of success because each reference describes cell culture for a range of cell concentrations and media concentrations.  Therefore an artisan of ordinary skill would see an advantage in determining an optimal range of cell concentrations, reagents and media in order to achieve the optimal result. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calverley et al. in view of Paillasson et al. and Gresele et al. as applied to claims 1 and 3-5 above, and further in view of Eberbeck (Specific binding of magnetic nanoparticle probes to platelets in whole blood detected by magnetorelaxometry, 2009).
 	Claim 7 has been rejected under 112b in this office action because it depends from cancelled claim 2.  The limitation of claim 2 has been incorporated into claim 1.  This rejection is maintained to address what is believed to be the intended combination of limitations.  
The combined teachings of Calverley et al. in view of Paillasson et al. and Gresele et al. are discussed above and fully incorporated into this rejection.  
However, modified Calverley et al. in view of Paillasson et al. and Gresele et al. do not teach the method wherein platelets are tagged with a platelet specific antibody at the end of the incubation step b) and before the fixing step c) (claim 7).
Eberbeck teaches the binding of cell specific antibodies to platelets wherein the teachings of Eberbeck are described as pertaining to the binding of cell specific antibodies to live cells and platelets.  Eberbeck’s disclosure discusses the specificity of monoclonal platelet antibodies (see abstract).  
It would be obvious to one of ordinary skill in the art to accurately identify the appropriate cell population whose RNA is being visualized and quantified.  Therefore, a skilled artisan would be motivated to use cell specific antibodies in order to confirm specific cell populations as taught by Eberbeck. There is a reasonable expectation of success because each reference describes the biomolecules of a specific population of cells to be examined; and as previously stated, an artisan of ordinary skill in the art would want to confirm the appropriate cell targets.  Using cell specific antibodies to identify the cell population to be analyzed would be an advantageous step in modified Hong and Gresele and Singer.

Response to Remarks
Any issue which is not reiterated was overcome by amendment.  
The remarks state out that Calverley does not describe any transfection.  This is not disputed.  Calverley does not describe transfection, and this is acknowledged in the rejection.  Calverley does provide teaching that mRNA targets are expressed in subsets of human platelets.  
Applicant further points out that Paillasson describes transfection of established cell lines and that the established cell lines have longer half-lives than platelets (remarks p. 6), and also that platelets lack nuclei and cannot synthesize apoptotic inhibitors (remarks, p. 7).  Applicant's position is that the method of Paillasson would not be applicable to platelets for live cell analysis of platelets since the lifespan of platelets is shorter than that of the cells used by Paillasson.  This is not persuasive because the method of Paillasson is carried out in a short period of time, well within the lifespan of platelets.  Pallison teaches incubating cells in the probe containing mixture for 1 hour and fixing them within 4 to 16 hours.  There is no evidence on the record that these lengths of time for probe uptake and hybridization would not be possible for platelets.  Furthermore, the current claims are sufficiently broad so as to encompass any amount of time between the incubating step and the fixative step.  Further still, it would have been a matter of routine optimization to determine an appropriate length of time between cell permeabilization and fixation suitable to platelets.  
Further, the rejection does not rely on Paillasson alone to support the transfection of platelets.  The methods of Gresele further provide guidance and exemplification as to how to transfect platelets with labeled oligonucleotides.  Gresele also provides a study directed at optimizing the conditions for transfecting platelets using a fluorescently labeled probe.  Although Gresele ultimately is concerned with transfection for a different purpose, it very clearly sets forth methods and conditions for successfully transfecting platelets with a labeled oligonucleotide.  A reference must be considered for all it would have suggested to one having ordinary skill in the art.  The arguments address each references deficiencies individually.  This is a piecemeal analysis.   
The response states on page 6 "Thus, none of the cited references, alone or in combination describes a method of in-vitro hybridizing and tagging single platelets."  The arguments previous to this statement do not address why the references in combination, as set forth with rationales for modification in the rejection to not result in the claimed invention.  Therefore the portion of this sentence that refers to "in combination" is a conclusory statement with no support in the arguments.  

Applicant argues that one would have not been able to combine and modify the references as suggested by the examiner without undue experimentation, with a reasonable expectation of success, without impermissible hindsight.   Methods for introducing labeled probes into platelets were demonstrated by Gresele.  There is no evidence to support the allegation that that applying this technique within the context of the method suggested by Calverley in view of Paillasson would have required undue experimentation.   The exemplification of live platelet transfection with a fluorescently labeled oligonucleotide by Gresele supports a reasonable expectation of success.  Attorney arguments cannot replace evidence on the record.  
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here the reasons to combine the references flow from the teachings of the cited references.  
Following all of this, the rejection is modified to address the amended claims and maintained.  
Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/             Primary Examiner, Art Unit 1634